DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 21, 2020 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3 – 11, 13 – 15, 33, 35 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2010/0148155 A1, prior art of record) in view of Hattendorf et al. (US 2009/0057788 A1, prior art of record), Isobe et al. (US 2013/0221347 A1, prior art of record), Mayusumi (JP 2011-044517 A, see provided English translation, prior art of record) and Yamazaki (US 2013/0187161 A1).
Regarding claim 1, Choi discloses a thin film transistor substrate (e.g. figure 3), comprising:
a substrate (substrate 11);
a semiconductor layer disposed on the substrate (semiconductor layer comprising regions 15, 23 and 25, ¶ [0038]. See also semiconductor layer 15a, figure 2b, and ¶ [0035]), the semiconductor layer comprising a channel region (channel region 15, ¶ [0038]), and a source region (source region 23, ¶ [0038]) and a drain region (drain region 25, ¶ [0038]) respectively disposed at first and second sides of the channel region (as seen in figure 3, source 
a gate electrode disposed on the semiconductor layer (gate electrode 21/41, ¶ [0037]), and comprising a lower surface (e.g. bottom surface of 21 as seen in figure 3) and an upper surface (e.g. top surface of 21 as seen in figure 3);
a gate insulating layer disposed between the gate electrode and the semiconductor layer (gate insulating layer 17, ¶ [0037]); and
a first insulating layer disposed on the substrate (first insulating layer 27, ¶ [0038]) and having a first hole in which the gate electrode is located (e.g. as seen in figure 3, first hole is hole in 27 in which gate electrode 21/41 is located), wherein the first insulating layer exposes the upper surface of the gate electrode and surrounds the gate electrode (e.g. as seen in figure 3, a middle region of the upper surface of gate electrode 21 is exposed from the first insulating layer 27 (i.e. gate electrode 21 is exposed from insulating layer 27 where gate electrode 21 it connects to contact 41), and gate electrode 21 is surrounded on the sides by the first insulating layer 27),
wherein the first insulating layer has a first thickness (e.g. thickness of first insulating layer 27, as seen in figure 3);
a first electrode disposed on the substrate, and including a first electrode layer disposed on one of the source region and drain region (e.g. first electrode layer 35 within holes 29/31).
Choi is silent with respect to disclosing a width of the gate electrode gradually increases from the lower surface to the upper surface, such that a width of an upper part of the first hole is greater than that of the lower part of the first hole.
Hattendorf discloses an analogous device (e.g. figure 15), comprising a gate electrode (gate electrode 106, ¶ [0063]) comprising a lower surface (e.g. lower surface adjacent to gate dielectric 104) and an upper surface (e.g. top surface of 106 as seen figure 15), wherein a width of the gate electrode gradually increases from the lower surface to the upper surface (as seen in figure 15) , and a first insulating layer having a first hole in which the gate electrode is located (e.g. first insulating layer comprises 108 and 140, ¶ [0032] and [0060], with first hole 220 comprising gate electrode 106, as seen in figure 13) such that a width of an upper part of the first hole in a first insulating layer is greater than that of the lower part of the first hole (as seen in figures 13 and 15, the width of the upper part of the first hole of the first insulating layer 108/140 is greater than the lower part of first hole due to the taper shape of the gate electrode 106).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Choi such that a width of the gate electrode gradually increases from the lower surface to the upper surface, such that a width of an upper part of the first hole is greater than that of the lower part of the first hole, since Choi discloses gate electrode in an insulator layer, and Hattendorf discloses a gate electrode in an insulating  such that a width of an upper part of the first hole in the first insulating layer is greater than that of the lower part of the first hole, to avoid creation of voids within the gate electrode during formation of the gate electrode, as discussed by Hattendorf (e.g. ¶ [0066]). 
Choi is also silent with respect to disclosing the semiconductor layer, the gate insulating layer and the gate electrode have a combined thickness that is equal to the first thickness.
Isobe discloses an analogous device (e.g. figure 4B), comprising a first insulating layer disposed on the substrate (e.g. first insulating layer 407 on substrate 400), wherein the first insulating layer has a first thickness (e.g. thickness of first insulating layer 407), and the semiconductor layer (403), the gate insulating layer (402) and the gate electrode (401) have a combined thickness that is equal to the first thickness (as seen in figure 4B, the thickness of the first insulating layer 407 extends from 436 to 414, which is the same thickness as the combined thicknesses (i.e. overall height) of semiconductor layer 430, gate insulating layer 402, and gate electrode 401, ¶ [0144] – [0145]).

Choi is also silent with respect to disclosing a second electrode layer disposed on the first electrode layer; an auxiliary electrode disposed on the gate electrode; and a second insulating layer disposed on the first insulating layer, wherein the second electrode layer and the auxiliary electrode are in direct contact with an uppermost surface of the second insulating layer and penetrate the second insulating layer, wherein an upper surface of the second electrode layer and an upper surface of the auxiliary electrode are coplanar and separated from each other while disposed above the uppermost surface of the second insulating layer.
Mayusumi discloses an analogous device (e.g. figure 1), comprising a second electrode layer disposed on an analogous first electrode layer (e.g. second electrode layer 53/61 disposed on first electrode layer 43, ¶ [0037] – [0038]); an auxiliary electrode disposed on the gate electrode (e.g. auxiliary electrode denote 54/61 disposed on gate electrode 31, ¶ [0038]); and a second insulating layer disposed on an analogous first insulating layer (e.g. second insulating layer 51 disposed on first insulating layer 41, ¶ [0038]), wherein the second electrode layer (53/61) and the auxiliary electrode (54/61) are in direct contact with an uppermost surface of the second insulating layer and penetrate the second insulating layer (e.g. as seen in figure 1, there are portions 61 of the second electrode layer 53/61 and auxiliary electrode 54/61 that are in direct contact with uppermost surface of second insulating layer 51, and portions of 53 and 54 that penetrate the second insulating layer 51 to connect to 43 and 31, respectively), wherein an upper surface of the second electrode layer and an upper surface of the auxiliary electrode are coplanar and separated from each other while disposed above the uppermost surface of the second insulating layer (e.g. as seen in figure 1, the upper surfaces of portions 61 of the second electrode layer 53/61 and auxiliary electrode 54/61 are coplanar and separated from each other, while disposed above the uppermost surface of the second insulating layer 51).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Choi in the claimed manner since Choi discloses interconnections to the gate electrode, 
Choi and Mayusumi are silent with respect to disclosing a portion of the second electrode layer that is directly in contact with the uppermost surface of the second insulating layer and a portion of second electrode layer that is directly in contact with an uppermost surface of the first electrode layer are integrally formed.
Yamazaki discloses an analogous device (e.g. figure 9 with respect to figure 8A), wherein a portion of the second electrode layer (e.g. figure 9, and annotated figure 9 below, second electrode layer 760a, ¶ [0393]) that is directly in contact with the uppermost surface of the second insulating layer (e.g. second insulating layer is top layer of region 751a in figure 9, seen to be denoted as layer 758 in figure 8A, ¶ [0387], as seen in annotated figure 9 below) and a portion of second electrode layer (figure 9, second electrode layer 760a) that is directly in contact with an uppermost surface of the first electrode layer (e.g. first wiring layer as indicated in annotated figure 9 below, seen to be analogous to wiring layer 762 in figure 8A, ¶ [0387]) are integrally formed (e.g. as seen in figure 9, the second electrode layer is one integral element).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Choi in view of Mayusumi such that a portion of the second electrode layer that is directly in contact with the uppermost surface of the second insulating layer and a portion of second electrode layer that is directly in contact with an uppermost surface of the first electrode layer are integrally formed since Mayusumi discloses that a portion of the second electrode layer is directly in contact with the uppermost surface of the second insulating layer and a portion of second electrode layer is directly in contact with an uppermost surface of the first electrode layer, and Yamazaki discloses an analogous second electrode that is directly in contact with the uppermost surface of a second insulating layer and an uppermost surface of the first electrode layer such that disclosing a portion of the second electrode layer that is directly in contact with the uppermost surface of the second insulating layer and a portion of second electrode layer that is directly in contact with an uppermost surface of the first electrode layer are integrally formed. Furthermore, In re Larson, 144 USPQ 347, 349 (CCPA 1965). MPEP 2144.04. One would have been motivated to modify the device of Choi in view of Mayusumi in the claimed manner in order to reduce the processing steps of forming the second electrode layer.

    PNG
    media_image1.png
    711
    687
    media_image1.png
    Greyscale

Regarding claim 3, Choi in view of Hattendorf, Isobe, Mayusumi and Yamazaki disclose the thin film transistor substrate of claim 1, as cited above. Hattendorf further discloses the upper surface of the gate electrode and an upper surface of the first insulating layer meet at the same plane (e.g. as seen in figure 15, the upper surface of the gate electrode 106 and the upper 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Choi such that the upper surface of the gate electrode and an upper surface of the first insulating layer meet at the same plane since Choi discloses the first insulating layer surrounds the gate electrode, and Hattendorf discloses the first insulating layer surrounds the gate electrode such that the upper surface of the gate electrode and an upper surface of the first insulating layer meet at the same plane One would have been motivated to have the upper surface of the gate electrode and an upper surface of the first insulating layer meet at the same plane in order to have a planar top surface first insulating layer, thereby creating uniform subsequent layers on the device.

Regarding claim 4, Choi in view of Hattendorf, Isobe, Mayusumi and Yamazaki disclose the thin film transistor substrate of claim 1, as cited above, wherein the second insulating layer is disposed on the upper surface of the gate electrode and an upper surface of the first insulating layer (Mayusumi: as seen in figure 1, second insulating layer 51 is disposed on upper surface of gate electrode 31 and first insulating layer 41).

Regarding claim 5, Choi in view of Hattendorf, Isobe, Mayusumi and Yamazaki disclose the thin film transistor substrate of claim 4, wherein the auxiliary electrode contacts the gate electrode via a contact hole in the second insulating layer (Mayusumi: as seen in figure 1, auxiliary electrode 54/61 contacts gate electrode 31 via contact hole in second insulating layer 51).

Regarding claim 6, Choi in view of Hattendorf, Isobe, Mayusumi and Yamazaki disclose the thin film transistor substrate of claim 5, wherein the first electrode is electrically connected to the one of the source region and the drain region (Choi: e.g. electrode comprising 35 and 45, seen to be electrically connected to the drain region 25, ¶ [0041] and [0049]; Mayusumi first electrode 43 is electrically connected to source region/drain region 37, ¶ [0039]).

Regarding claim 7, Choi in view of Hattendorf, Isobe, Mayusumi and Yamazaki disclose the thin film transistor substrate of claim 6, wherein the first electrode layer directly contacts the one of the source region and the drain region (Choi: e.g. first electrode layer 35 within holes 29/31 directly contacts source region 23 and drain region 25); wherein the second electrode layer directly contacts the first electrode layer (e.g. as rendered obvious by Choi in view of Mayusumi, whereby Mayusumi discloses second electrode layer 53/61 directly contacts first electrode layer 43).

Regarding claim 8, Choi in view of Hattendorf, Isobe, Mayusumi and Yamazaki disclose the thin film transistor substrate of claim 7, wherein the first electrode layer comprises a same material as the gate electrode (Choi: e.g. as disclosed in ¶ [0036] and [0041], the first electrode layer 35 within holes 29/31 and the gate electrode 21 comprise the same material aluminum).

Regarding claim 9, Choi in view of Hattendorf, Isobe, Mayusumi and Yamazaki disclose the thin film transistor substrate of claim 7, as cited above. Choi further discloses a second hole disposed in the first insulating layer and exposing the one of the source and the drain regions (e.g. figures 3 and 2f, second hole 29/31 within the first insulating layer 27 exposes at least inner sidewalls of the source region 23 and drain region 25), wherein the first electrode layer is disposed within the second hole (figure 3, first electrode layer 35 is disposed in the second hold 29/31).

Regarding claim 10, Choi in view of Hattendorf, Isobe, Mayusumi and Yamazaki disclose the thin film transistor substrate of claim 7, wherein the first insulating layer (Choi: 27; Hattendorf: 140) surrounds the first electrode layer (Choi: 35) and exposes the uppermost surface of the first electrode layer (e.g. as seen in figure 3 of Choi, the first insulating layer 27 surrounds at least the portions of the first electrode layer 35 within hole 31, and exposes the uppermost surface of the first electrode layer 35 on the first insulating layer 27)

Regarding claim 11, Choi in view of Hattendorf, Isobe, Mayusumi and Yamazaki disclose the thin film transistor substrate of claim 7, wherein the second electrode layer contacts the first electrode layer via a hole in the second insulating layer (as rendered obvious by Choi in view of Mayusumi, whereby Mayusumi discloses second electrode layer 53/61 contacts first electrode layer 43 via a hole in the second insulating layer 51).

Regarding claim 13, Choi in view of Hattendorf, Isobe, Mayusumi and Yamazaki disclose the thin film transistor substrate of claim 1, as cited above. Choi further discloses a length of the semiconductor layer in a first direction is greater than a length of the gate insulating layer in the first direction (e.g. as seen with respect to figures 3 and 2b, horizontal length of semiconductor layer 15a (comprising portions 15, 23 and 25) is greater than horizontal length of gate insulating layer 17).

Regarding claim 14, Choi in view of Hattendorf, Isobe, Mayusumi and Yamazaki disclose a display device (Choi: figure 3), comprising: the thin film transistor substrate of claim 1 (e.g. as described above with respect claim 1); and a display element disposed on the thin film transistor substrate (Choi: figure 3, display element “E” comprising 45, 49 and 51, ¶ [0050] – [0051]).

Regarding claim 15, Choi in view of Hattendorf, Isobe, Mayusumi and Yamazaki disclose the display device of claim 14, wherein the display element comprises an organic light-emitting diode (Choi: display element “E” is an OELD, ¶ [0051]).

Regarding claim 33, Choi discloses a thin film transistor substrate (e.g. figure 3), comprising:
a substrate (substrate 11);
a semiconductor layer disposed on the substrate (semiconductor layer comprising regions 15, 23 and 25, ¶ [0038]. See also semiconductor layer 15a, figure 2b, and ¶ [0035]), the semiconductor layer comprising a channel region (channel region 15, ¶ [0038]), and a source region (source region 23, ¶ [0038]) and a drain region (drain region 25, ¶ [0038]) respectively disposed at first and second sides of the channel region (as seen in figure 3, source region 23 and drain region 25 are at opposite first and second sides of the channel region 15);
a gate electrode disposed on the semiconductor layer (gate electrode 21/41, ¶ [0037]);
a gate insulating layer disposed between the gate electrode and the semiconductor layer (gate insulating layer 17, ¶ [0037]); and
a first insulating layer disposed on the substrate (e.g. first insulating layer 27, ¶ [0038]) and having a first hole (e.g. as seen in figure 3, first hole is hole in 27 in which gate electrode 21/41 is located), wherein the first insulating layer exposes an upper surface of the gate electrode and surrounds the gate electrode in the first hole (e.g. as seen in figure 3, a middle region of the 
wherein the first insulating layer has a first thickness (e.g. thickness of first insulating layer 27, as seen in figure 3);
a first electrode disposed on the substrate, and including a first electrode layer disposed on one of the source region and drain region (e.g. first electrode layer 35 within holes 29/31).
Choi is silent with respect to disclosing the gate electrode includes a reversed tapered shape such that a width of an upper part of the first hole is greater than that of a lower part of the first hole.
Hattendorf discloses an analogous device (e.g. figure 15), comprising a gate electrode (gate electrode 106, ¶ [0063]) including a reversed tapered shape (as seen in figure 15), and a first insulating layer having a first hole in which the gate electrode is located (e.g. first insulating layer comprises 108 and 140, ¶ [0032] and [0060], with first hole 220 comprising gate electrode 106, as seen in figure 13) such that a width of an upper part of the first hole in a first insulating layer is greater than that of the lower part of the first hole (as seen in figures 13 and 15, the width of the upper part of the first hole of the first insulating layer 108/140 is greater than the lower part of first hole due to the taper shape of the gate electrode 106).

Choi is also silent with respect to disclosing the semiconductor layer, the gate insulating layer and the gate electrode have a combined thickness that is equal to the first thickness.
Isobe discloses an analogous device (e.g. figure 4B), comprising a first insulating layer disposed on the substrate (e.g. first insulating layer 407 on substrate 400), wherein the first insulating layer has a first thickness (e.g. thickness of first insulating layer 407), and the semiconductor layer (403), the gate insulating layer (402) and the gate electrode (401) have a combined thickness that is equal to the first thickness (as seen in figure 4B, the thickness of the first insulating layer 407 extends from 436 to 414, which is the 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Choi such that the semiconductor layer, the gate insulating layer and the gate electrode have a combined thickness that is equal to the first thickness since Choi discloses the first insulating layer to surround the semiconductor layer, the gate insulating layer and the gate electrode, and Isobe discloses an analogous first insulating layer surrounding the semiconductor layer, the gate insulating layer and the gate electrode such that the semiconductor layer, the gate insulating layer and the gate electrode have a combined thickness that is equal to the first thickness of the first insulating layer. One would have been motivated to have the semiconductor layer, the gate insulating layer and the gate electrode with a combined thickness that is equal to the first thickness of the first insulating layer in order to minimize device height and size.
Choi is also silent with respect to disclosing a second electrode layer disposed on the first electrode layer; an auxiliary electrode disposed on the gate electrode; and a second insulating layer disposed on the first insulating layer, wherein the second electrode layer and the auxiliary electrode are in direct contact with an uppermost surface of the second insulating layer and penetrate the second insulating layer, wherein an upper surface of the second electrode layer and an upper surface of the auxiliary electrode are coplanar and separated from each other while disposed above the uppermost surface of the second insulating layer.
Mayusumi discloses an analogous device (e.g. figure 1), comprising a second electrode layer disposed on an analogous first electrode layer (e.g. second electrode layer 53/61 disposed on first electrode layer 43, ¶ [0037] – [0038]); an auxiliary electrode disposed on the gate electrode (e.g. auxiliary electrode denote 54/61 disposed on gate electrode 31, ¶ [0038]); and a second insulating layer disposed on an analogous first insulating layer (e.g. second insulating layer 51 disposed on first insulating layer 41, ¶ [0038]), wherein the second electrode layer (53/61) and the auxiliary electrode (54/61) are in direct contact with an uppermost surface of the second insulating layer and penetrate the second insulating layer (e.g. as seen in figure 1, there are portions 61 of the second electrode layer 53/61 and auxiliary electrode 54/61 that are in direct contact with uppermost surface of second insulating layer 51, and portions of 53 and 54 that penetrate the second insulating layer 51 to connect to 43 and 31, respectively), wherein an upper surface of the second electrode layer and an upper surface of the auxiliary electrode are coplanar and separated from each other while disposed above the uppermost surface of the second insulating layer (e.g. as seen in figure 1, the upper surfaces of portions 61 of the second electrode layer 53/61 and auxiliary electrode 54/61 are coplanar and separated from each other, while disposed above the uppermost surface of the second insulating layer 51).

Choi and Mayusumi are silent with respect to disclosing a portion of the second electrode layer that is directly in contact with the uppermost surface of the second insulating layer and a portion of second electrode layer that is directly in contact with an uppermost surface of the first electrode layer are integrally formed.
Yamazaki discloses an analogous device (e.g. figure 9 with respect to figure 8A), wherein a portion of the second electrode layer (e.g. figure 9, and annotated figure 9 above, second electrode layer 760a, ¶ [0393]) that is directly in contact with the uppermost surface of the second insulating layer (e.g. second insulating layer is top layer of region 751a in figure 9, seen to be denoted as layer 758 in figure 8A, ¶ [0387], as seen in annotated figure 9 above) and a portion of second electrode layer (figure 9, second electrode layer 760a) that is directly in contact with an uppermost surface of the first electrode layer (e.g. first wiring layer as indicated in annotated figure 9 above, seen to be analogous to wiring layer 762 in figure 8A, ¶ [0387]) are integrally formed (e.g. as seen in figure 9, the second electrode layer is one integral element).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Choi in view of Mayusumi such that a portion of the second electrode layer that is directly in contact with the uppermost surface of the second insulating layer and a portion of second electrode layer that is directly in contact with an uppermost surface of the first electrode layer are integrally formed since Mayusumi discloses that a portion of the second electrode layer is directly in contact with the uppermost surface of the second insulating layer and a portion of second electrode layer is directly in contact with an uppermost surface of the first electrode layer, and Yamazaki discloses an analogous second electrode that is directly in contact with the uppermost surface of a second insulating layer and an uppermost surface of the first electrode layer such that disclosing a portion of the second electrode layer In re Larson, 144 USPQ 347, 349 (CCPA 1965). MPEP 2144.04. One would have been motivated to modify the device of Choi in view of Mayusumi in the claimed manner in order to reduce the processing steps of forming the second electrode layer.

Regarding claim 35, Choi in view of Hattendorf, Isobe, Mayusumi and Yamazaki disclose the thin film transistor of claim 1, wherein the first insulating layer includes a second thickness different from the first thickness (e.g. as seen in figure 4B of Isobe, second thickness of first insulating layer 407 between layer 405a and layer 414 is different from first thickness of first insulating layer 406 between layer 436 and layer 414).

Regarding claim 36, Choi in view of Hattendorf, Isobe, Mayusumi and Yamazaki disclose the thin film transistor substrate of claim 1, further comprising a second electrode disposed on the substrate (Choi: e.g. second electrode 37; Mayusumi: e.g. second electrode comprising 43 on the opposite side of the gate electrode 31 from the first electrode), and including a third electrode layer and a fourth electrode layer (Mayusumi: fourth electrode layer 53/61 disposed on wherein the first electrode layer is disposed on the source region (Mayusumi: source region 37, ¶ [0039]), wherein the third electrode layer is disposed on the drain region (Mayusumi: drain region 37, on the opposite side of the gate 31 from the source region 37, as seen in figure 1, ¶ [0039]), and wherein the fourth electrode layer is disposed on the third electrode layer and above the uppermost surface of the second insulating layer (Mayusumi: as seen in figure 1, fourth electrode layer 53/61 is disposed on the third electrode layer 43 and has portion 51 above the uppermost surface of the second insulating layer 51).

Claims 31, 32 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2010/0148155 A1, prior art of record) in view of Hattendorf et al. (US 2009/0057788 A1, prior art of record), Mayusumi (JP 2011-044517 A, see provided English translation, prior art of record) and Yamazaki (US 2013/0187161 A1).
Regarding claim 31, Choi discloses a thin film transistor substrate (e.g. figure 3), comprising: 
a substrate (substrate 11);
a semiconductor layer disposed on the substrate (semiconductor layer comprising regions 15, 23 and 25, ¶ [0038]. See also semiconductor layer 15a, figure 2b, and ¶ [0035]), the semiconductor layer comprising a channel region (channel region 15, ¶ [0038]), a source region (source region 23, ¶ [0038]) and a drain region (drain region 25, ¶ [0038]);
a gate insulating layer disposed on the semiconductor layer (gate insulating layer 17, ¶ [0037]); 
a gate electrode disposed on the gate insulating layer (gate electrode 21, ¶ [0037]); 
a first electrode layer connected to one of the source and drain regions (e.g. first electrode layer 35, seen to be electrically connected to the drain region 25, ¶ [0041]); 
a second electrode layer disposed on the first electrode layer (e.g. second electrode layer is portion of layer 45 within hole 44, ¶ [0049]);
a first insulating layer disposed on the substrate (e.g. first insulating layer 27, ¶ [0038]) and having a first hole in which the gate electrode is located (e.g. as seen in figure 3, first hole is hole in 27 in which gate electrode 21 is located) and a second hole in which the first electrode layer is located (e.g. as seen in figure 3, first insulating layer 27 have a second hole in which first electrode 35 extends), wherein the first insulating layer exposes an upper surface of the gate electrode and an upper surface of the first electrode layer (e.g. as seen in figure 3, a middle region of the upper surface of gate electrode 21 is exposed from the first insulating layer 27 (i.e. gate electrode 21 is exposed from insulating layer 27 where gate electrode 21 it connects to contact 41), and the upper surface of the first electrode layer 35 is exposed from the first insulating layer 27), and surrounds the gate electrode and the first electrode layer (as seen in figure 3, first insulating layer 27 surrounds gate electrode 21 and the first electrode layer 35 on the sides);
a pixel electrode disposed on an electrically connected to the second electrode layer (e.g. pixel electrode is portion of layer 45 disposed top of layer 43, and disposed on and electrically connected to the second electrode layer portion of layer 45 disposed within hole 44, ¶ [0049]);
an auxiliary electrode disposed on the gate electrode (e.g. auxiliary electrode 41, ¶ [0041]); and
a second insulating layer disposed between the first insulating layer and the pixel electrode and surrounding the second electrode layer and the auxiliary electrode (second insulating layer 43 between first insulating layer 27 and pixel electrode portion of layer 45 disposed on the top surface of second insulating layer 43, and surrounding portions of the second electrode layer portion of 45 within hole 44 and auxiliary electrode 41).
Choi is silent with respect to disclosing a width of an upper part of the first hole is greater than that of the lower part of the first hole.
Hattendorf discloses an analogous device (e.g. figure 15), comprising a first insulating layer having a first hole in which a gate electrode is located (e.g. first insulating layer comprises 108 and 140, ¶ [0032] and [0060], with first hole 220 comprising gate electrode 106, as seen in figure 13) such that a width of an upper part of the first hole in a first insulating layer is greater than that of the lower part of the first hole (as seen in figures 13 and 15, the width of the upper part of the first hole of the first insulating layer 108/140 is greater than the lower part of first hole due to the taper shape of the gate electrode 106).
 such that a width of an upper part of the first hole is greater than that of the lower part of the first hole, since Choi discloses gate electrode in an insulator layer, and Hattendorf discloses a gate electrode in an insulating layer such that a width of an upper part of the first hole in the insulating layer is greater than that of the lower part of the first hole. One would have been motivated to have a width of the gate electrode gradually increasing from the lower surface to the upper surface, such that a width of an upper part of the first hole in the first insulating layer is greater than that of the lower part of the first hole, to avoid creation of voids within the gate electrode during formation of the gate electrode, as discussed by Hattendorf (e.g. ¶ [0066]).
Choi is also silent with respect to disclosing the second electrode layer and the auxiliary electrode directly contact an uppermost surface of the second insulating layer, wherein an upper surface of the auxiliary electrode connected to the gate electrode and an upper surface of the second electrode layer connected to the first electrode layer are coplanar and separated from each other while disposed above the uppermost surface of the second insulating layer.
Mayusumi discloses an analogous device (e.g. figure 1), comprising a second insulating layer disposed on a first insulating layer (e.g. second insulating layer 51 disposed on first insulating layer 41, ¶ [0038]), a second electrode layer and an auxiliary electrode directly contact an uppermost surface of the second insulating layer (e.g. as seen in figure 1, portion 61 of the second electrode layer 53/61 and portion 61 of the auxiliary electrode 54/61 are in direct contact with the uppermost surface of second insulating layer 51), wherein an upper surface of the auxiliary electrode connected to the gate electrode (e.g. auxiliary electrode 54/61 is disposed on and connected to gate electrode 31, ¶ [0038]) and an upper surface of the second electrode layer connected to a first electrode layer (second electrode layer 53/61 is connected to first electrode layer 43) are coplanar and separated from each other while disposed above the uppermost surface of the second insulating layer (e.g. as seen in figure 1, the upper surfaces of portions 61 of the second electrode layer 53/61 and auxiliary electrode 54/61 are coplanar and separated from each other, while disposed above the uppermost surface of the second insulating layer 51).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Choi in the claimed manner since Choi discloses interconnections to the gate electrode, source electrode, and drain electrode that extend above the first insulating layer, and Mayusumi discloses an analogous device comprising interconnections to the gate electrode, source electrode, and drain electrode that extend above the first insulating layer such that the second electrode layer and the auxiliary electrode directly contact an uppermost surface of the second insulating layer, wherein an upper surface of the auxiliary electrode connected to the gate electrode and an upper surface of the second electrode layer connected to the first electrode layer 
Choi and Mayusumi are silent with respect to disclosing a portion of the second electrode layer that is directly in contact with the uppermost surface of the second insulating layer and a portion of second electrode layer that is directly in contact with an uppermost surface of the first electrode layer are integrally formed.
Yamazaki discloses an analogous device (e.g. figure 9 with respect to figure 8A), wherein a portion of the second electrode layer (e.g. figure 9, and annotated figure 9 above, second electrode layer 760a, ¶ [0393]) that is directly in contact with the uppermost surface of the second insulating layer (e.g. second insulating layer is top layer of region 751a in figure 9, seen to be denoted as layer 758 in figure 8A, ¶ [0387], as seen in annotated figure 9 above) and a portion of second electrode layer (figure 9, second electrode layer 760a) that is directly in contact with an uppermost surface of the first electrode layer (e.g. first wiring layer as indicated in annotated figure 9 above, seen to be analogous to wiring layer 762 in figure 8A, ¶ [0387]) are integrally formed (e.g. as seen in figure 9, the second electrode layer is one integral element).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Choi in view In re Larson, 144 USPQ 347, 349 (CCPA 1965). MPEP 2144.04. One would have been motivated to modify the device of Choi in view of Mayusumi in the claimed manner in order to reduce the processing steps of forming the second electrode layer.

Regarding claim 32, Choi in view of Hattendorf, Mayusumi and Yamazaki disclose the thin film transistor substrate of claim 31, as cited above, wherein the auxiliary electrode is connected to the gate electrode via a contact hole of the second insulating layer (Mayusumi: e.g. as seen in figure 1, auxiliary electrode 54/61 is connected to gate electrode 31 via a contact hole in second insulating layer 51).

Regarding claim 34, Choi in view of Hattendorf, Mayusumi and Yamazaki disclose the thin film transistor substrate of claim 31, as cited above, wherein the upper surface of the gate electrode, the uppermost surface of the first electrode layer, and an upper surface of the first insulating layer are coplanar (Mayusumi: figure 1 shows the upper surface of the gate electrode 31, ¶ [0038], the uppermost surface of an analogous first electrode layer 43, ¶ [0037], and an upper surface of an analogous first insulating layer 41, ¶ [0038], are coplanar. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Choi in view of Hattendorf and Mayusumi such that the upper surface of the gate electrode, the upper surface of the first electrode, and an upper surface of the first insulating layer are coplanar since Choi discloses the gate electrode and the first electrode layer are formed in the first insulating layer and are connected to other electrodes above, and Mayusumi discloses an analogous device whereby the gate electrode and the first electrode are formed in the first insulating layer and are connected to other electrodes above, such that the upper surface of the gate electrode, the upper surface of the first electrode layer, and an upper surface of the first insulating layer are coplanar. One would have been motivated to have the upper surface of the gate electrode, the upper surface of the first electrode 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 31 and 33 have been considered but are moot in view of the new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T HUBER whose telephone number is (571)270-3899.  The examiner can normally be reached on M-F: 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/ROBERT T HUBER/Primary Examiner, Art Unit 2892                                                                                                                                                                                                        May 10, 2021